1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     BRENDA CAROLINA PAR-                       Case No.: 19cv1844-LAB (JLB)
       ROSALES, and ETHAN JAFETH
12
       PAR, minor child,                          ORDER CONSOLIDATING
13                               Petitioners,     CASES; AND
14     v.                                         ORDER DENYING RENEWED
15                                                EX PARTE MOTION FOR
       WILLIAM P. BARR, et al.,
                                                  TEMPORARY RESTRAINING
16                            Respondents.        ORDER
17
18   Consolidation
19          When this case was originally filed, the initiating document consisted of a
20   motion for a temporary restraining order (TRO). Through a docketing error, the
21   accompanying petition for writ of habeas corpus was erroneously filed under case
22   number 19cv1848. The two cases were then deemed related and assigned to the
23   undersigned judge. The Court now ORDERS the two cases consolidated. All future
24   filings should be in the docket for this case. The Clerk is directed to file the initiating
25   petition in case 19cv1848 (docket no. 1 in that case) in the docket of this case.
26   Renewed TRO Motion
27          The Court denied an emergency TRO, pointing out that Petitioners had
28   waited until literally the day of their hearing before the immigration judge (IJ) to file

                                                 1
                                                                               19cv1844-LAB (JLB)
1    their motion. This left the government with no time to respond. While there might
2    be good reasons for waiting so long and filing the petition and TRO motion only at
3    the last moment, Petitioners had not explained what those were. After denying the
4    motion without prejudice, the Court required additional briefing, as well as a status
5    update that was intended to make clear the need and appropriateness of
6    immediate relief.
7          The status update represented that the government would not return
8    Petitioners to Mexico until further notice. Then on October 16, the government filed
9    a notice stating that it intended to return Petitioners to Mexico to await the outcome
10   of their asylum application. Petitioners have now filed their second emergency
11   TRO motion (the “Motion”).
12         Background
13         Petitioners are a mother and minor child who are Guatemalan nationals who
14   on June 28, 2019 entered the United States without inspection in Arizona, where
15   they were apprehended and immediately requested asylum. They were put into
16   the Migrant Protection Protocols (MPP) program and sent back into Mexico. They
17   were paroled back into the United States and eventually on August 12, 2019
18   appeared before Immigration Judge Lee O’Connor, who continued their case until
19   September 26 in order to allow their newly-retained counsel to become familiar
20   with the case. (Pet., ¶ 15.)
21         Petitioners assert that Judge O’Connor’s practice is to illegally and
22   improperly terminate proceedings, sending asylum-seekers back to Mexico where
23   they must begin the process anew. According to Petitioners, Judge O’Connor has
24   said no other relief is available to them, and he cannot fix the problem. Therefore,
25   they conclude, this Court is the only entity with the power to fix the problem.
26         Petitioners’ response does not explain their lengthy delay in filing their first
27   TRO motion. All it says is that “the delayed filing of the TRO [motion] was due to
28   the fact that Petitioners[‘’] counsel did not receive this case until Monday,

                                               2
                                                                           19cv1844-LAB (JLB)
1    September 23, 2019.” (Pet’r Response (Docket no. 7.) at 4:1–2.) Bearing in mind
2    that Judge O’Connor on August 12 gave Petitioners over six weeks to allow their
3    then newly-retained counsel time to become familiar with the case, this explanation
4    raises more questions than it answers. But what it does not do is to show any
5    adequate reason for the lengthy delay and last-minute filing.
6          The Response addresses the factors set forth in Winter v. Nat’l Res. Def.
7    council, Inc., 555 U.S. 7, 20 (2008), but falls short. In particular, they have not
8    shown any likelihood of success on the merits, and have not shown a likelihood of
9    irreparable harm.
10         Petitioners make the unsupported contention that Mexico’s high crime rate
11   means they are likely to be attacked, kidnapped, or killed. While Mexico’s border
12   regions are known for high crime, Petitioners have not shown they are any more
13   likely to be harmed than any of the millions of people who voluntarily live in or visit
14   Mexico’s border regions. Nor have they shown that Mexican authorities are likely
15   to return them to Guatemala while they are in the process of seeking asylum. They
16   also assert, with no support or explanation, that while they are in Mexico they are
17   prevented from preparing and working on their cases.
18         Respondents on October 7 filed their opposition to the original TRO motion.
19   (Docket no. 8.) Among other things, the response included a substantial section
20   addressing lack of jurisdiction, including jurisdictional bars under 8 U.S.C.
21   §§ 1252(a)(2)(B)(ii) and (g), and an argument that as parolees who are in the U.S.
22   at their own request, Petitioners are not “in custody” for habeas purposes. The
23   “likelihood of success” analysis also argues that this Court lacks jurisdiction to hear
24   claims arising under the consent decree in Reno v. Flores, 507 U.S. 292, 306
25   (1993), which Petitioners rely on. See Hernandez Culajay v. McAleenan, ___ F.
26   Supp. 3d ___, 2019 WL 3889737, at *6 (E.D. Pa., Aug. 19, 2019) (holding that the
27   only district court with jurisdiction to enforce the Flores consent decree is the U.S.
28   District Court for the Central District of California).

                                                 3
                                                                            19cv1844-LAB (JLB)
1          Although the Court’s order did not provide for a reply brief, Petitioners could
2    have sought leave to file one to address jurisdiction, or they could have amended
3    their petition. In its current state, the Petition merely agues that the Court has
4    jurisdiction because a federal question is present. It does not address the
5    jurisdictional bars, and its assertion that Petitioners are in custody is wholly
6    conclusory. Nor does it suggest any reason why the Court has authority to enforce
7    the Flores consent decree. Bearing in mind that jurisdiction is presumed to be
8    lacking, see Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994),
9    Petitioners should have addressed jurisdictional questions as soon as they
10   became apparent.
11         More generally, both the Petition and Motion rely heavily on unsupported or
12   only thinly-explained conclusions. Although some of the arguments may be valid,
13   separating the genuine from the hypothetical can be difficult. Petitioners’ counsel
14   are in the best position to explain the bases for their claims, and future filings
15   should do so.
16         Finally, while Petitioners’ counsel are understandably concerned for their
17   clients’ welfare, they must avoid making unauthorized ex parte contact with
18   chambers.    On October 17, for example, they emailed a proposed order to
19   chambers without copying opposing counsel as required,1 and included a request
20   for expedited consideration. They also called chambers without opposing counsel
21   on the line, to inform the Court that the motion was urgent. The Court has
22   ///
23   ///
24   ///
25   ///
26
27
     1
      See Electronic Case Filing Administrative Policies and Procedures Manual,
28   § 2(h).

                                              4
                                                                          19cv1844-LAB (JLB)
1    admonished counsel already that it is unwilling in this case to entertain one side’s
2    request without giving the other side notice and an opportunity to be heard.
3         The Motion is DENIED WITHOUT PREJUDICE.
4
5          IT IS SO ORDERED.
6    Dated: October 18, 2019
7
8                                           Hon. Larry Alan Burns
                                            Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                                         19cv1844-LAB (JLB)
